Citation Nr: 0821043	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  01-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral eye injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1944 to April 1946.  

By rating action in November 1995, the RO denied service 
connection residuals of an eye injury.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the veteran's claim for residuals of an 
eye injury.  In January 2003, the Board reopened the claim 
and remanded the appeal for additional development.  The 
Board remanded the appeal again in August 2003 and July 2005.  

In July 2006, the Board denied the veteran's claim, and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
February 2008, the Court vacated and remanded the July 2006 
Board decision for readjudication.  

FINDING OF FACT

The veteran's bilateral cataracts are at least as likely as 
not related to an injury from a torpedo explosion in service.  


CONCLUSION OF LAW

The veteran's bilateral cataracts were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

Initially, the Board notes that the claims file as currently 
constituted includes several service medical records, 
including the veteran's April 1946 separation examination 
report.  However, the National Personnel Records Center 
(NPRC) notified the RO in April 2001, that the veteran's 
service medical records could not be reconstructed and were 
apparently destroyed by fire.  Where service medical records 
are absent or missing, there is a heightened duty of the 
Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the veteran contends that he sustained a flash 
burn injury to his eyes from a torpedo explosion when his 
ship was attacked in June 1945.  Although the veteran has 
provided several differing accounts of the incident, his 
injuries, and his subsequent treatment in service, the 
objective evidence of record confirms that his ship was hit 
by torpedo on June 21, 1945, and that 11 sailors were injured 
in the attack.  

The available service medical records, including the 
veteran's separation examination in April 1946 were negative 
for any complaints, treatment, abnormalities, or diagnosis 
referable to any eye problems or injury.  His separation 
examination showed that his face and head were normal; there 
was no disease or anatomical defect of the eyes, and his eye 
reacted to light and accommodation.  Uncorrected distant 
vision was 20/20 in the right eye and 18/20 in the left eye.  
Binocular vision was 20/20.  

Private medical records showed that the veteran underwent 
cataract surgery in the right eye sometime in the mid to late 
1970's, and that he had cataract surgery on the left eye in 
1984 with implants inserted in both eyes.  Those records make 
no reference to the veteran's active service.  

A November 2001 letter from W.N. Smith, M.D., has also been 
considered.  Dr. Smith noted that the veteran had a history 
of flash burns to the veteran's face and eyes from a torpedo 
explosion during World War II.  He indicated that the 
veteran's eyes were covered for five days.  He stated that 
the veteran had had chronic problems with his eyes ever 
since.  It is unclear as to whether the statement provided by 
Dr. Smith was merely a transcription of the history provided 
by the veteran or a medical opinion as to the etiology of the 
veteran's eye disability.

The veteran was examined by VA in March 2005 for the specific 
purpose of determining the nature and etiology of his eye 
problems and, in particular, his prior cataracts.  The 
physician reviewed the claims file and provided a description 
of the veteran's medical history.  He noted that there was no 
clinical or diagnostic findings pertaining to the veteran's 
visual acuity within six months or one year of the injury in 
service. He also noted that the veteran did not develop 
cataracts until he was in his 50's, which would not be 
uncommon and could be age related.  However, the physician 
indicated that because there was no description or ophthalmic 
examination of the veteran's eyes prior to his cataract 
surgeries, he could not comment as to the quality or nature 
of his cataracts.  Therefore, he indicated that it would be 
impossible to offer an opinion as to the specific nature or 
etiology of the veteran's cataracts.  The physician indicated 
that he had confirmed with the Chief of Ophthalmology, who 
was also in agreement that there was not enough evidence to 
determine whether the veteran's cataracts were secondary to 
the injury in service or simply age-related.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In order to establish service connection the claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Because of the apparent fire-related loss of some of 
the veteran's service medical records, VA is required to 
consider alternative sources to establish the element of in-
service event or injury.  

In this case, the evidence showed that the veteran's ship 
sustained damage from a torpedo explosion and that 11 sailors 
were injured in the attack during World War II.  Although the 
available service medical records do not reflect any 
treatment or residual abnormalities, the fact that the 
veteran's ship was damaged in an enemy attack would tend to 
support his assertions that he sustained at least some injury 
from the explosion.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2007).  The veteran's contention that he sustained injuries 
to his eyes that resulted in visual problems is also within 
his competency to make.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  
Thus, the Board finds that the veteran's assertions 
concerning an in-service injury to his eyes are plausible.  

Having accepted the veteran's contentions of an in-service 
eye injury, the Board finds that the remaining elements 
required to establish service connection have also been 
satisfied.  That is, while the VA examiner in March 2005 did 
not state specifically that an eye injury from a flash burn 
could cause cataracts, his assessment clearly suggested that 
an etiological relationship was possible, but could not be 
determined without additional evidence which is no longer 
available.  

In view of the veteran's service history, his competency to 
report his symptoms, the arguably favorable statement from 
Dr. Smith, and the medical uncertainty of the VA examination, 
the Board finds the evidence to be in relative equipoise.  
All reasonable doubt will therefore be resolved in favor of 
the veteran.  Accordingly, service connection for residuals 
of an eye injury, claimed as cataracts, is granted.  


ORDER

Service connection for cataracts as residuals of an eye 
injury, is granted.  



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


